Citation Nr: 0729470	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post multiple reconstructions of right anterior 
cruciate ligament and autograft of the articular cartilage, 
right knee with osteoarthritis (right knee disability), 
currently rated 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
status post right ankle sprain (right ankle disability). 

3.  Entitlement to an increased (compensable) rating for 
residuals of intraorbital rim maxillary fracture with chronic 
rhinitis (maxillary fracture). 

4.  Entitlement to an increased rating for service-connected 
post-traumatic headaches, currently rated 10 percent 
disabling.

5.  Entitlement to an increased rating for service-connected 
depressive disorder, currently rated 10 percent disabling.

6.  Entitlement to service connection for back injury.  

7.  Entitlement to service connection for history of left 
zygoma fracture.

8.  Entitlement to service connection for a left knee 
condition due to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
November 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A videoconference hearing chaired by the undersigned was 
conducted in February 2007.  At that hearing, the veteran 
withdrew his appeal regarding entitlement to service 
connection for a right foot condition.

The issues of entitlement to an increased ratings for a right 
knee disability and maxillary fracture, and service 
connection for back and left knee conditions are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  The veteran does not have moderate or greater impairment 
in his right ankle.

2.  The service-connected post-traumatic headaches are 
manifested by subjective complaints of headaches; prostrating 
attacks are not shown.

4.  The veteran's depressive disorder results in depression, 
anxiety, sleep problems nightmares, and mild defect in 
memory.

5.  There is no competent evidence that the veteran had any 
injury to the left zygoma in service or that he currently has 
a left zygoma condition related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
right ankle disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.71a, Diagnostic Code 5271 (2007).

2.  The criteria for an initial rating higher than 10 percent 
for the post-traumatic headaches are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.124a, Diagnostic Codes 8045, 8100 (2007).

3.  The criteria for the award of an initial rating of 30 
percent and no higher for the veteran's depressive disorder 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.130, Diagnostic Code 9434 (2007).

4.  The veteran is not shown to have left zygoma fracture 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2006 statement of the case, following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Analysis

A.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Since the veteran timely appealed the rating initially 
assigned for his service-connected disabilities, his possible 
entitlement to "staged" ratings to compensate him for times 
since filing his claim when this disability may have been 
more severe than at other times during the course of his 
appeal must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

1.  Right Ankle Disability

The veteran currently has a noncompensable (i.e., 0 percent) 
rating for his left ankle disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  According to this code, moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation, and a 20 percent rating requires marked limited 
motion of the ankle.  Normal range of motion in the ankle is 
from 0-20 degrees of dorsiflexion and from 0 to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  Diagnostic 
Code 5271 does not provide for a noncompensable rating.  But 
in every instance where the schedule does not provide for a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Throughout the relevant period in question, the veteran has 
not had moderate or r marked limitation of motion or other 
functional impairment in his left ankle.  On VA joints 
examination in May 2005, his right ankle showed dorsiflexion 
to 20 degrees, and plantar flexion to 45 degrees, without 
pain.  

Even with due consideration of 38 C.F.R. § 4.40 and 4.59 and 
DeLuca, the veteran's right ankle disability is properly 
rated as noncompensable.  Again, on May 2005 joints 
examination, the examiner indicated there is no additional 
loss of right ankle function due to repetitive motion.

As the 10 percent  rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating pursuant to Fenderson.  The preponderance of 
the evidence is against the claim; there is no doubt to be 
resolved; and an increased rating is not warranted. 

2.  Post-Traumatic Headaches

The RO has assigned a 10 percent rating under Diagnostic Code 
8100 for migraine headaches which provides a 30 percent 
rating if the disorder is manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 10 percent rating applies 
with characteristic prostrating attacks averaging one in two 
months over the last several months.  The disorder is non-
compensable with less frequent attacks.  

The evidence is unclear as to whether the veteran's headaches 
are due to migraine.  
Regardless of whether the veteran's headaches are due to 
migraine, the evidence does not indicate that the criteria 
for a higher rating under Diagnostic Code 8100 are met.  None 
of the evidence indicates that the headaches are manifested 
by prostrating attacks, which is a requirement for a higher 
rating under that diagnostic code.  The May 2005 VA 
neurological disorders examination report diagnosed post-
traumatic headache, constant with no debilitating episodes.  
The veteran stated that the narcotics he takes for his other 
conditions keeps the headaches in check most of the time.  

The veteran's headache disorder can also be evaluated under 
Diagnostic Code 8045 as a brain disease due to trauma.  
According to that diagnostic code, purely neurologic 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., are rated under the diagnostic 
codes specifically dealing with such disabilities.  Purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., are rated 10 percent and no more under Diagnostic Code 
9304.  The 10 percent rating cannot be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8045, 10 percent is the maximum rating 
available for subjective complaints following head trauma.  
There is no evidence of dementia to support a higher rating 
under Diagnostic Code 9304.  A magnetic resonance imaging 
(MRI) conducted in May 2005 found no significant functional 
abnormality as a residual of head trauma.  

As the 10 percent  rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating pursuant to Fenderson.  The preponderance of 
the evidence is against the claim; there is no doubt to be 
resolved; and an increased rating is not warranted. 

3.  Depressive Disorder

The veteran's depressive disorder is currently rated as 10 
percent disabling under Diagnostic Code 9411 which in turn 
refers to the general schedule for psychiatric disability.  
Under this schedule, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

After considering the available evidence of record, a 30 
percent initial rating for the veteran's depressive disorder 
is warranted.  A VA mental disorders examination was 
conducted in May 2005.  According to that examination report, 
the veteran experiences daily, moderate symptoms of sleep 
problems, irritability, anhedonia, anger, depressed mood, 
loss of interest in previously enjoyable activities, 
difficulty concentrating, nightmares, and flashbacks.  He 
denied missing time from work due to his psychiatric 
disorder.  He was oriented to time, place and person, memory 
was grossly intact, insight was limited.  There were no 
observable impairment in thought processes or communication.  
The Axis I diagnoses were depressive disorder, not otherwise 
specified; cannabis abuse; and cocaine abuse.  The Axis II 
diagnosis was deferred.  The Axis III diagnosis was multiple 
medical problems.  The Axis IV psychosocial stressor was poor 
psychosocial support.  The Axis V Global Assessment of 
Functioning Scale (GAF) was 65 for depressive disorder, not 
otherwise specified; and 60 overall.

VA treatment records from 2005 and 2006 note treatment for 
depressive disorder, not otherwise specified; cannabis abuse; 
cocaine abuse.  The veteran underwent neuropsychological 
consultation and testing in July 2005.  On neuropsychological 
testing, the examiner noted that the veteran's responses were 
suggestive of symptom exaggeration, but the results were 
interpretable.  The examiner concluded that the veteran had 
mild verbal and visual memory defects, and significant 
clinical depression and anxiety that appeared to be related 
to military experiences.  It was noted that the veteran was 
oriented to time, place and person.  His speech was fluent.  
He denied current suicidal or homicidal ideations, and there 
was no evidence of hallucinations or delusions.  A 30 percent 
initial rating is warranted for the veteran's depressive 
order as he manifests occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
depressed mood and chronic sleep impairment.  

A 50 percent disability rating is not warranted for the 
veteran's depressive disorder, as he fails to approximate the 
criteria for such a rating.  His affect has not been 
described as flattened.  He has also not exhibited 
circumstantial, circumlocutory, or stereotyped speech.  The 
veteran has also not reported panic attacks on a weekly 
basis; nor has he manifested difficulty in understanding 
complex commands, or impaired abstract thinking.  

As the veteran has displayed a similar level of impairment 
since the initiation of this appeal, a 30 percent initial 
rating is warranted effective from the date of the award of 
service connection.  See Fenderson, supra.

B.  Service Connection Claim

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although the veteran may testify as to symptoms 
he perceives to be manifestations of disability, the question 
of whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that he sustained a fracture of the left 
zygomatic bone in service.  

The veteran's service and post-service medical records are 
negative for any findings, complaints or treatment of an 
injury to the zygomatic bone.  The veteran is already in 
receipt of service connection for the residuals of an 
inservice maxillary fracture.  A May 2005 magnetic resonance 
imaging (MRI) found no significant residual of the veteran's 
inservice trauma, being struck in the face and rendered 
unconscious.  In any event, the veteran's claim an increased 
rating for his service-connected maxillary fracture is being 
remanded for another examination.  Any residual of facial 
injury found will be considered in that increased rating 
claim.  

Based on the foregoing evidence of record, the veteran 
suffers from no demonstrable condition of the left zygomatic 
bone.  Absent any competent medical evidence of a current 
disability, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection is not warranted.


ORDER

Entitlement to an increased, initial (compensable) rating for 
a right ankle disability is denied. 

Entitlement to an increased, initial rating for service-
connected post-traumatic headaches is denied.

Entitlement to an initial rating of 30 percent and no higher 
for depressive disorder is granted.  

Entitlement to service connection for fracture of the left 
zygomatic bone is denied.


REMAND

Regarding the claim for an increased rating for a right knee 
disability, when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  The veteran has asserted that his 
symptomatology, particularly his pain, has greatly increased 
since his May 2005 VA examination.  Therefore, he should be 
provided another examination.  

The veteran is in receipt of a 10 percent rating under 
Diagnostic Codes 5257-5010.  A claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5010 and 5257.  VAOPGCPREC 23-97.  When a 
veteran has a knee disability evaluated under Diagnostic Code 
5257, to warrant a separate rating for arthritis based on X-
ray findings, the limitation of motion need not be 
compensable under Diagnostic Code 5260 or Diagnostic Code 
5261; rather, such limited motion must at least meet the 
criteria for a zero-percent (noncompensable) rating, or, 
consistent with 38 C.F.R. § 4.59 (which specifically provides 
that, when a veteran has arthritis that is productive of 
actually painful motion due to unstable or maligned joints 
due to healed injury, the disability is entitled to the 
minimum compensable evaluation for the joint), i.e., 10 
percent under either Diagnostic Code 5260 (limitation of 
flexion) or 5261 (limitation of extension).  VAOPGCPREC 9-98.  
Finally, a knee disability may be rated simultaneously under 
both Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004.  

Regarding the veteran's claim for an increased rating for 
maxillary fracture, the record is not clear whether the 
veteran has nasal obstruction, as required for an increased 
rating.  Accordingly, another VA examination is necessary to 
determine the severity of the veteran's disability.

The veteran maintains that he was treated after service for 
back and left knee conditions.  However, the claims file does 
not contain these treatment records.  He also noted that a 
private physician who treated his left knee told him that the 
condition was due to his right knee disability, but the 
physician never made a written notation of this opinion.  The 
May 2005 VA joints examination found no condition of the back 
or left knee.  The RO should obtain these medical records, 
and provide the veteran an opportunity to obtain a written 
opinion regarding the etiology of any left knee or back 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
report where he has received treatment for 
the back, knee or maxillary fracture, and 
records from those sources should be 
requested.  The RO should advise the 
veteran that he should submit the written 
opinions of any physicians who have told 
him a current disability of the back or 
left knee is the result of service or his 
service-connected right knee disability.  

2.  Schedule the veteran for an orthopedic 
examination to determine the nature and 
extent of his service-connected right knee 
disability.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.  If range of motion 
studies demonstrate any limitation of 
motion, the examiner should discuss 
whether the limitation might be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, strength, 
speed, coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion as 
to the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  The examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's service- connected bilateral 
knee disabilities, indicate the presence 
of arthritis, and whether they are 
characterized by recurrent subluxation or 
lateral instability; dislocated semilunar 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint; or symptomatic removal of the 
semilunar cartilage.  The examiner should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.

3.  Schedule the veteran for an 
appropriate examination to determine the 
nature and extent of his service-connected 
maxillary disability.  The claims file and 
copies of the treatment records and this 
remand must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the review 
should be indicated in the examination 
report.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment.  The examiner should 
provide an opinion as to whether polyps 
are present and, if not present, whether 
there is more than a 50 percent 
obstruction of the nasal passage on both 
sides or complete obstruction on one side?

4.  Then readjudicate the claims.  In 
particular, the increased rating for the 
right knee claim should include 
consideration of applicable diagnostic 
codes under 38 C.F.R. § 4.71a, including 
Diagnostic Codes 5257, 5260, 5261, 5010, 
and 5003, and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  If any claim continues 
to be denied, send the veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


